419 F.2d 1320
Jack D. GRAHAM, Plaintiff-Appellee,v.PLAYLAND INDUSTRIES, INC., Defendant-Appellant.
No. 19564.
United States Court of Appeals Sixth Circuit.
Jan. 6, 1970.

George D. Montgomery, Knoxville, Tenn., for appellant; Donaldson, montgomery & Kennerly, Knoxville, Tenn., of counsel.
Richard Stair, Knoxville, Tenn., for appellee.
Before WEICK, PECK and COMBS, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for $13,000.00 for injuries received by appellee on a slide at appellant's amusement park.


2
Appellant contends that appellee was contributorily negligent as a matter of law and that he assumed the risk which resulted in his injury; also that the award of damages is excessive.


3
Upon consideration, we find that the issues of negligence and contributory negligence were properly submitted to the jury under correct instructions.  The verdict of the jury is liberal but not excessive within the rule which would justify intervention by this Court.


4
Judgment affirmed.